UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2(a)) UNDER THE SECURITIES EXCHANGE ACT OF 1934 THERAPEUTICSMD, INC. (Name of Issuer) COMMON STOCK, $0.001PAR VALUE PER SHARE (Title of Class of Securities) 88338N 10 7 (CUSIP Number) ROBERT J. SMITH 13650 Fiddlesticks Blvd. Suite 202-324 Ft. Myers, FL33912 (417) 849-1005 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 18, 2011 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 88338N 10 7 Page 2 of8 Pages 1. Name of Reporting Persons. Robert J. Smith 2. Check the Appropriate Box if a Member of a Group (a)o (b)o 3. SEC Use Only 4. Source of Funds PF – Personal Funds 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization United States Number of Shares 7. Sole Voting Power Beneficially Owned by Each Reporting 8. Shared Voting Power Person With -0- 9. Sole Dispositive Power Shared Dispositive Power -0- Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares o Percent of Class Represented by Amount of Row (11) 9.68% Type of Reporting Person IN CUSIP No. 88338N 10 7 Page3 of8 Pages 1. Name of Reporting Persons. Energy Capital, LLC, an entity solely controlled by Robert J. Smith 2. Check the Appropriate Box if a Member of a Group (a)o (b)o 3. SEC Use Only 4. Source of Funds PF – Personal Funds 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization United States Number of Shares 7. Sole Voting Power Beneficially Owned by Each Reporting 8. Shared Voting Power Person With -0- 9. Sole Dispositive Power Shared Dispositive Power -0- Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares o Percent of Class Represented by Amount of Row (11) 9.54% Type of Reporting Person OO CUSIP No. 88338N 10 7 Page4 of8 Pages 1. Name of Reporting Persons. Plato & Associates, LLC, an entity solely controlled by Robert J. Smith 2. Check the Appropriate Box if a Member of a Group (a)o (b)o 3. SEC Use Only 4. Source of Funds PF – Personal Funds 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization United States Number of Shares 7. Sole Voting Power Beneficially Owned by Each Reporting 8. Shared Voting Power Person With -0- 9. Sole Dispositive Power Shared Dispositive Power -0- Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares o Percent of Class Represented by Amount of Row (11) 0.15% Type of Reporting Person OO CUSIP No. 88338N 10 7
